CaSe: lilS-CV-OZQSB-PAG DOC #Z 1-1 Filed: 12/28/18 l Of 1. Page|D #Z 24

PROBATE COURT OF CUYAHOGA COUNTY, OH|O
ANTHONY J. RUSSO, PRES|D|NG JUDGE
LAURA J. GALLAGHER, JUDGE

ESTATE OF: TA'NAEJAH NlCOLE MCCLOUD DECEASED

Case Number: 2018EST237105

ENTRY APPO|NT|NG FlDUClARY; LETTERS OF AUTHOR|TY

(For Executors and all Administrators)

Name of Fiduciary: KEV|N S. L|PMAN

On hearing in open court the application of the above fiduciary for authority to administer decedent's estate, the Couit
finds that:

Decedent died (check one of the following)
lIl testate
intestate
on 03/19/2017, domiciled in CLEVELAND, OH 44103.

(Check one of the following)
ij Bond is dispensed with by the Will

El Bond is dispensed with by law
Applicant has executed and filed an appropriate bondl which is approved by the Court; and
Applicant is a suitable and competent person to execute the trust.

The court therefore appoints applicant as such fiduciary, with the power conferred by law to fu||y administer decedent's
estate. This entry of appointment constitutes the fiduciary's letters of authority.

09/25/2018
Date appointed JUDGE ANTHONY J. RUSSO

 

CERT|F|CATE OF APPO|NTMENT AND lNCUMBENCY

The above document is a true copy of the original kept by me as custodian of the records of this Court. lt constitutes
the appointment and letters of authority of the named fiduciary, who is qualified and acting in such capacity.

ANTHONY J. RUSSO, PRES|D|NG JUDGE

l/Lal§r Y. >ZWMM/

(Seal)

 

Deputy C|erk

09/25/2018
issue Date

|SSUED 09/25/201810:26:21 BYZ VLN

Es4-5 - ENTRY APPO|NT|NG FlDUClARY; LETrERs 0F AuTHoRlTY
(07/01/1977)

